Title: From George Washington to James McHenry, 31 August 1792
From: Washington, George
To: McHenry, James


(Private) 
Dear Sir,Mount Vernon Augt 31st 1792    
The characters given of Messrs Smith & Hollingsworth by you, comports very much with those I have received from others, and therefore of the two, the preference is given to the former. But as neither stand upon such high grounds as Mr Tilghman or Mr Hammond, and as it is my duty as well as inclination to fill Offices with the most suitable characters I pray you to make all the indirect enquiry you can whether either of the last named Gentlemen would accept; and, as the nature of the case seems to require, would make Baltimore the place of Residence.
If the result is unfavourable, be so good as to cause the enclosed to be delivered. This case requires a little delicasy in the management and I am persuaded it will receive it from you. I am with sincere esteem and regard—Your Obedt & Affecte

Go: Washington

